Citation Nr: 0331118	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active peacetime service from October 1985 
to October 1988; he again served on active duty from January 
to October 1991, including service in Southwest Asia (Saudi 
Arabia) from February to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2000, the RO determined that the previously 
denied claim had been reopened by the submission of new and 
material evidence.  The Board has a legal duty to consider 
the new and material evidence issue regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
at 83 Fed.3d 1380 (Fed.Cir. 1996).  Moreover, if the Board 
finds that new and material evidence has not been presented, 
that is where the analysis must end.  Butler v. Brown, 
9 Vet. App. 167 (1996).  Thus, the Board must first review 
the RO determination that new and material evidence has been 
submitted to reopen the previously denied claim.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Entitlement to service connection for PTSD was denied by 
unappealed rating action dated in June 1998.  

3.  The present claim to reopen was filed in August 2000.  

4.  The evidence received since the June 1998 decision 
includes evidence that is neither cumulative nor redundant 
of the evidence previously or record and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and some of the provisions of the 
implementing regulations are applicable to the present 
appeal.   

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

The amended definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a) (2003), is not 
liberalizing.  It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  66 Fed. 
Reg. 45,620, 45,629.  It does not apply to the appellant's 
claim to reopen, which was received before that date.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim to reopen.  Accordingly, 
no additional development with respect to this matter is 
required to comply with the VCAA or the implementing 
regulations.  

II.  Analysis

Entitlement to service connection for PTSD was previously 
denied by an unappealed rating action dated in June 1998.  
The evidence then of record included medical evidence of 
PTSD.  The claim was denied because the evidence did not 
demonstrate that the veteran participated in combat and the 
veteran had not provided sufficient information to permit 
verification of any of his alleged service stressors.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
prior holdings in Justus and Evans that the credibility of 
the evidence is to be presumed was not altered by the 
Federal Circuit decision in Hodge.  It must be also 
remembered, however, that the threshold requirement of new 
and material evidence is intended to be a very low one.  
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998)  

The evidence received since the June 1998 decision includes 
a May 2001 statement from the veteran providing more 
specific information concerning one of his alleged service 
stressors.  Therefore, this statement is not merely 
cumulative or redundant of the evidence previously of 
record.  Moreover, because the information provided in this 
statement is potentially verifiable, the statement is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board 
concludes that new and material evidence has been presented 
to reopen the veteran's claim.  






ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for PTSD is granted.  


REMAND

As noted above, in a May 2001 statement, the veteran 
provided specific details concerning one of his alleged 
stressors.  The current record does not reflect any action 
by the RO to attempt to verify this alleged stressor.  

In addition, the RO has also not attempted to obtain copies 
of the service personnel records pertaining to the 
appellant's first period of service, nor has it requested 
records from the Social Security Administration pertaining 
to that agency's denial of the appellant's claim, both of 
which may be directly relevant to the present claim.  

Finally, the Board also notes that in the October 2002 
letter providing the veteran with the notice required under 
the VCAA, the RO informed the veteran that if the evidence 
and information requested in the letter were not received 
within 30 days, the RO would decide the claim based on the 
evidence of record and the records of any VA examinations 
and medical opinions obtained by the RO.  Although the time 
limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of 
the one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a).  In 
particular, this letter should request 
the appellant to submit specific 
stressor information, including specific 
dates and times of the stressor events, 
the appellant's unit of assignment at 
the time of the stressor events, the 
names of any individuals who can 
corroborate the occurrence of the 
claimed stressor events, and any other 
information which could help the RO to 
verify the occurrence of the claimed 
stressor events or to establish that the 
appellant engaged in combat with the 
enemy.  This letter should also inform 
the appellant that any information and 
evidence submitted in response to the 
letter must be received by the RO within 
one year of the RO's letter and that he 
should inform the RO if he desires to 
waive the one-year period for response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should contact the Social 
Security Administration  and attempt to 
obtain copies of any records pertaining 
to that agency's denial of the 
appellant's claim seeking Social 
Security benefits.  

5.  The RO should also contact the 
service department and request that a 
search be made for the service personnel 
records pertaining to the appellant's 
first period of service from 1985 to 
1988.  

6.  The RO should review the file and 
prepare a summary of the veteran's 
alleged stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's stressor 
statements, DD 214 and other service 
personnel records should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150.  The USASCRUR should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR should 
also be requested to furnish the unit 
history for each unit the veteran was 
assigned to while in service for each 
period during which a stressor is 
alleged to have occurred. 

7.  If, and only if, any stressor events 
in service have been verified by 
satisfactory evidence, the RO should 
arrange for the appellant to be examined 
by a VA psychiatrist, who has not 
previously examined him, in order to 
determine if the appellant has PTSD 
which is directly related to any 
verified stressor event in service.  
This examiner must review the historical 
material contained in the claims file, 
and this should be reflected in the 
completed examination report.  The 
examiner's medical opinion must be based 
upon both the psychiatric examination of 
the appellant and a review of the 
historical material in the claims file, 
and the examiner should provide the 
supporting rationale for all opinions 
expressed.  If PTSD is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis; if PTSD is not 
diagnosed, the examiner should explain 
why the appellant does not meet the 
criteria for this diagnosis.  

8.  Thereafter, the RO should 
readjudicate the reopened claim seeking 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the 
requisite opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to 
the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and 
argument on the remanded matter while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



